UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7144


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LEMONZE E. FORD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:03-cr-01094-HFF-14)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lemonze E. Ford, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lemonze   E.    Ford    appeals      the   district   court’s      order

denying     his   motion      for    sentence      reduction    under    18    U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.               United States v. Ford, No. 7:03-cr-

01094-HFF-14       (D.S.C.          filed       June      13,    2008,        entered

June 17, 2008).         We    dispense      with   oral    argument     because     the

facts   and    legal    contentions      are    adequately      presented      in   the

materials     before    the    court     and    argument    would     not     aid   the

decisional process.

                                                                              AFFIRMED




                                            2